                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:21CR175

        vs.
                                                                          ORDER
KENNETH G. FLOWERS,

                        Defendant.


        This matter is before the court on Defendant's UNOPPOSED MOTION FOR
EXPANSION OF TIME TO FILE PRE-TRIAL MOTIONS [29]. For good cause shown, I find
that the motion should be granted. Defendant will be given an approximate 21-day extension.
Pretrial Motions shall be filed by August 4, 2021.


        IT IS ORDERED:
        1.     Defendant's UNOPPOSED MOTION FOR EXPANSION OF TIME TO FILE
PRE-TRIAL MOTIONS [29] is granted. Pretrial motions shall be filed on or before August 4,
2021.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between July 14, 2021, and August 4, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

        Dated this 15th day of July, 2021.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
